Exhibit 10.4

 

April 16, 2009

 

Steve Saferin

1500 Bluegrass Lakes Parkway

Alpharetta, Georgia

 

Dear Steve:

 

As we have discussed, as part of ongoing succession planning and review of
executive employment contracts, the Compensation Committee of the Board and
Joseph R. Wright, Chief Executive Officer of Scientific Games Corporation
(“SGC”), have determined that a modification of your duties under your
employment is in the best interest of the Company and agreeable to you.  As you
know, Scientific Games International, Inc., a wholly owned subsidiary of SGC
(the “Company”), and you entered into an Employment Agreement dated as of
January 1, 2006 (executed on August 2, 2006), as amended by the letter
agreements dated August 5, 2008 and December 30, 2008 (as so amended, the
“Employment Agreement”).  At this time, the Company and you wish to memorialize
certain understandings with regard to the modification of your Employment
Agreement to take effect immediately, which Employment Agreement, except as
amended hereby, will continue in full force and effect:

 

Section 3: Your duties as President of Properties will immediately begin to
transition from responsibility of the profit and loss of the Properties division
to lottery and gaming strategic initiatives and, although you will remain a Vice
President of SGC, you will no longer be President of Properties but rather carry
the title of Chief Creative Officer reporting to the President and Chief
Operating Officer of SGC, responsible for defining, developing and leading a
sound proactive and innovative development program focusing on conceptual
content and product ideas for the lottery industry and the related gaming
activities of the Company and its affiliates, as well as serving as an officer
or director of any subsidiary or affiliate of the Company if elected to any such
position by the shareholders of the board of directors of the Company or any
subsidiary or affiliate thereof, as the case may be.  In such capacities, you
shall perform such duties and shall have such responsibilities as are normally
associated with such positions and as otherwise may be assigned to you from time
to time by the Chief Executive Officer or the Chief Operating Officer of SGC or
the Company or upon the authority of the board of directors of SGC or the
Company.  Subject to Section 5(e) of the Employment Agreement, your functions,
duties and responsibilities are subject to reasonable changes as the Company may
in good faith determine.  You hereby agree to accept such employment and to
serve the Company and its affiliates to the best of your ability in such
capacities, devoting substantially all of your business time to such
employment.  You acknowledge and agree that the modification of your title and
responsibilities, effective immediately, to no longer include the title or
responsibilities of President of Properties as contemplated hereby constitutes
your waiver and release of any claim that such modification or any other
amendments set forth herein constitute “Good Reason” (as defined in
Section 5(e) of the Employment Agreement).

 

1

--------------------------------------------------------------------------------


 

Please indicate your agreement to the foregoing by countersigning and returning
an original signed copy of this letter to me.

 

 

Very truly yours,

 

 

 

 

 

Scientific Games International, Inc.

 

 

 

By:

/s/ Michael Chambrello

 

Name:  Michael Chambrello

 

Title:    President and Chief Operating Officer

 

 

Accepted and Agreed to:

 

 

By:

/s/ Steve Saferin

 

 

Steve Saferin

 

 

2

--------------------------------------------------------------------------------